SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15b-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of May, 2016 IRSA Propiedades Comerciales S.A. (Exact name of Registrant as specified in its charter) IRSA Commercial Properties Inc. (Translation of registrant´s name into English) Republic of Argentina (Jurisdiction of incorporation or organization) Bolívar 108 (C1066AAB) Buenos Aires, Argentina (Address of principal executive offices) Form 20-Fx Form 40-Fo Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No x IRSA Propiedades Comerciales S.A. (THE “COMPANY”) REPORT ON FORM 6-K Attached is an English translation of the Financial Statements for the three month periods ended on December 31, 2015 and for the six-month periods ended December 31, 2015 and 2014 filed by the Company with the Comisión Nacional de Valores and the Bolsa de Comercio de Buenos Aires: IRSA PROPIEDADES COMERCIALES S.A. Unaudited Condensed Interim Consolidated Financial Statements as of March 31, 2016 and for the nine-month periods ended March 31, 2016 and 2015 Legal Information Name: IRSA PROPIEDADES COMERCIALES S.A. Fiscal year No.: 126, beginning July 1, 2015. Legal address: Moreno 877, 22nd floor, City of Buenos Aires, Argentina. Main business: Real estate investment and development. Date of registration with the Public Registry of Commerce of the By-laws: August 29, 1889. Date of registration of last amendment: July 10, 2015. Expiration of company charter: August 28, 2087. Registration number with the Supervisory Board of Companies: 801,047. Capital stock: 1,260,140,508 common shares. Subscribed, issued and paid up (in thousands of Ps.): 126,014. Direct Majority Shareholder: IRSA Inversiones y Representaciones Sociedad Anónima (IRSA). Legal Address: Bolívar 108, 1st floor, City of Buenos Aires, Argentina. Main business: Real estate investment. Ownership interest: 1,199,924,697 common shares. Voting stock: 94.74%. Type of shares CAPITAL STRUCTURE Outstanding shares Shares authorized for public offering Subscribed, issued and paid-in (in thousands of Ps.) Registered, common shares with a nominal value of Ps. 0.1 each, 1 vote per share 1 IRSA PROPIEDADES COMERCIALES S.A. Unaudited Condensed Interim Consolidated Statements of Financial Position as of March 31, 2016 and June 30, 2015 (All amounts in thousands of Argentine Pesos, except for shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Note ASSETS Non-Current Assets Investment properties 10 Property, plant and equipment 11 Trading properties 12 Intangible assets 13 Investments in associates and joint ventures Deferred income tax assets 24 Income tax and minimum presumed income tax credits Trade and other receivables 16 Investments in financial assets 17 Total Non-Current Assets Current Assets Trading properties 12 Inventories 14 Derivative financial instruments 23 - Income tax credit Trade and other receivables 16 Investments in financial assets 17 Cash and cash equivalents 18 Total Current Assets TOTAL ASSETS SHAREHOLDERS’ EQUITY Capital and reserves attributable to equity holders of the parent Share capital Inflation adjustment of share capital Share premium Legal reserve Special reserve Changes in non-controlling interest ) ) Retained earnings Total capital and reserves attributable to equity holders of the parent Non-controlling interest TOTAL SHAREHOLDERS’ EQUITY LIABILITIES Non-Current Liabilities Trade and other payables 19 Borrowings 22 Deferred income tax liabilities 24 Provisions 21 Total Non-Current Liabilities Current Liabilities Trade and other payables 19 Income tax liabilities Payroll and social security liabilities 20 Borrowings 22 Derivative financial instruments 23 83 - Provisions 21 Total Current Liabilities TOTAL LIABILITIES TOTAL SHAREHOLDERS’ EQUITY AND LIABILITIES The accompanying notes are an integral part of these Unaudited Condensed Interim Consolidated Financial Statements. . Saúl Zang Vice President I acting as President 2 IRSA PROPIEDADES COMERCIALES S.A. Unaudited Condensed Interim Consolidated Statements of Comprehensive Income for the nine and three-month periods beginning July 1st, 2015 and 2014 and January 1st, 2016 and 2015, respectively and ended March 31, 2016 and 2015 (All amounts in thousands of Argentine Pesos, except for shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Nine months Three months Note Revenues from sales, rentals and services 26 Revenues from expenses and collective promotion fund 26 Costs 27 ) Gross Profit Gain from disposal of investment properties 10 - General and administrative expenses 28 ) Selling expenses 28 ) Other operating results, net 30 ) Profit from operations Share in (loss) / profit of associates and joint ventures ) ) Profit from operations before financing and taxation Finance income 31 Finance cost 31 ) Other financial results 31 Financial results, net ) Profit Before Income Tax Income tax expense 24 ) Profit for the period Total comprehensive income for the period Attributable to: Equity holders of the parent Non-controlling interest Profit per share attributable to equity holders of the parent for the period: Basic Diluted The accompanying notes are an integral part of these Unaudited Condensed Interim Consolidated Financial Statements. . Saúl Zang Vice President I acting as President 3 IRSA PROPIEDADES COMERCIALES S.A. Unaudited Condensed Interim Consolidated Statements of Changes in Shareholders’ Equity for the nine-month periods ended March 31, 2016 and 2015 (All amounts in thousands of Argentine Pesos, except for shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Attributable to equity holders of the parent Share capital Inflation adjustment of share capital Share premium Legal Reserve Special reserve (1) Changes in non-controlling interest Retained earnings Subtotal Non- controlling interest Total Shareholders' equity Balance as of June 30, 2015 ) Comprehensive income for the period - Capital contribution of non-controlling interest……… - ) ) Dividends distribution to non-controlling interest…… - ) ) Dividends distribution in cash – Shareholders’ meeting as of October 30, 2015 - ) ) - ) Balance as of March 31, 2016 ) Attributable to equity holders of the parent Share capital Inflation adjustment of share capital Share premium Legal Reserve Special reserve (1) Changes in non-controlling interest Retained earnings Subtotal Non- controlling interest Total Shareholders' equity Balance as of June 30, 2014 ) Comprehensive income for the period - Dividends distribution in cash – Shareholders’ meeting as of October 31, 2014 - ) ) - ) Advanced dividends distribution – Shareholders’ meeting as of March 26, 2015 - ) ) - ) Reimbursement of expired dividends - Capital contribution of non-controlling interest - Dividends distribution to non-controlling interest - ) ) Changes in non-controlling interest - ) - ) ) ) Balance as of March 31, 2015 ) (1)Related to CNV General Resolution N° 609/12. See Note 25. The accompanying notes are an integral part of these Unaudited Condensed Interim Consolidated Financial Statements. . Saúl Zang Vice President I acting as President 4 IRSA PROPIEDADES COMERCIALES S.A. Unaudited Condensed Interim Consolidated Statements of Cash Flows for the nine-month periods ended March 31, 2016 and 2015 (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Note Operating activities: Cash generated by operations 18 Income tax paid ) ) Net cash flows generated from operating activities Investing activities: Acquisition of real estate from parent company - ) Acquisition of associates and equity contribution 9 ) ) Irrevocable contributions to joint ventures 8 - ) Sale of interest in associates 9 - Increase in investment properties 10 ) ) Collection of barter agreements - Acquisition of property, plant and equipment 11 ) ) Advances payments ) ) Proceeds from sale of investment properties - Acquisition of intangible assets 13 ) ) Increase from acquisition / subscription of financial assets ) ) Decrease from sale / redemption of financial assets Loans granted to related parties ) ) Collection of financial assets interest Loan repayments received from related parties - Net cash flows used in investing activities ) ) Financing activities: Acquisition of non-controlling interest - ) Capital contribution of non-controlling interest - Issuance of non-convertible notes - Payment of non-convertible notes ) Borrowings obtained Borrowings obtained from associates and joint ventures - Payment of seller financing - ) Repayment of borrowings ) ) Repayment of borrowings of related parties ) ) Proceeds from derivative financial instruments Payment of derivative financial instruments ) ) Payments of financial lease ) ) Dividends paid 25 ) ) Dividends paid to non-controlling interest ) ) Interest paid ) ) Net cash flows generated from (used in) financing activities ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period 18 Foreign exchange gain on cash and cash equivalents Cash and cash equivalents at period-end The accompanying notes are an integral part of these Unaudited Condensed Interim Consolidated Financial Statements . Saúl Zang Vice President I acting as President 5 IRSA PROPIEDADES COMERCIALES S.A. Notes to the Unaudited Condensed Interim Consolidated Financial Statements (All amounts in thousands of Argentine Pesos, except for shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 1. Group’s business and general information IRSA PROPIEDADES COMERCIALES S.A. (formerly Alto Palermo S.A., “IRSA Propiedades Comerciales”, “we” or “the Company”) is an Argentine real estate company mainly engaged in holding, leasing, managing, developing, operating and acquiring shopping malls and offices and holds a predominant position within the Argentine market. IRSA Propiedades Comerciales was incorporated in 1889 under the name of SAMAP and until 1984 we operated the major fresh foodstuff market in the City of Buenos Aires. Our core asset was the historical building of Mercado de Abasto, which served as seat of the market from 1889 until 1984, when we interrupted a sizable part of its operations. Since the Company was acquired by IRSA Inversiones y Representaciones Sociedad Anónima (hereinafter, IRSA) in 1994, we have been growing through a series of acquisitions and development projects that resulted in a corporate reorganization giving rise to the previous organizational structure and company named Alto Palermo S.A On December 22, 2014, the Company acquired from IRSA, 83,789 square meters of its premium office portfolio including the buildings República, Bouchard 710, Della Paolera 265, Intercontinental Plaza and Suipacha 652 and the “Intercontinental II” plot of land in order to consolidate a vehicle, whose main corporate purpose will be to develop and operate commercial properties in Argentina. Furthermore, the consolidation of different assets of the Company was supplemented by launching the brand “IRSA Propiedades Comerciales” and by the change of corporate name from ALTO PALERMO S.A. (APSA) to IRSA PROPIEDADES COMERCIALES S.A. as surviving entity. Such change of corporate name was approved by the Special Shareholders’ Meeting held on February 5, 2015. On December 18, 2014 the Group opened "Distrito Arcos" Shopping Center. Distrito Arcos, located in Palermo, City of Buenos Aires, is a premium outlet stretching over a gross rental area of roughly 14,400 square meters, housing 59 stores and 29 stands in this first stage. The second stage considers the construction of a gymnasium, a well-known pharmacy retail chain, a fast-food restaurant and amazing cultural activities, thus, achieving a total of 65 stores over a gross rental area of roughly 1,600 square meters. Additionally, on March 17, 2015, the Group opened “Alto Comahue” Shopping Center in the city of Neuquén, in the Patagonia region, south of the country. Alto Comahue extends over a total area of 35,000 square meters and 9,500 square meters of gross rental space, with nearly 1,000 parking lots – indoor and outdoor – and a big entertaining space that will include 6 movie theaters and a thematic restaurant that will begin to operate in the coming months. The building is made up of three levels: the underground level housing the parking and service area; the ground level, containing 5,100 square meters of shopping offers, and the first level, containing 720 square meters of restaurant space with unique sights of the city, and 2,700 square meters of stores. The project is part of a mixed use complex that also hosts an operating supermarket and 2 additional plots of land. One of them is intended for the construction of a hotel and the other one – 18,000 square meters, owned by the Company – is intended for the future housing development. 6 IRSA PROPIEDADES COMERCIALES S.A. Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except for shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 1. Group’s business and general information (Continued) At the date of issuance of these interim financial statements, we consolidated 333,000 square meters in 15 shopping centers, 88,217 square meters in 6 premium offices and 1 extensive land reserve for future commercial developments. We are operators and hold a majority interest in a portfolio of fifteen shopping centers in Argentina, seven of which are located in the City of Buenos Aires (Abasto, Paseo Alcorta, Alto Palermo, Patio Bullrich, Buenos Aires Design, Dot Baires Shopping and Distrito Arcos, opened on December 18, 2014), two in the province of Buenos Aires (Alto Avellaneda and Soleil) and the rest are located in different provinces (Alto Noa in the City of Salta, Alto Rosario in the City of Rosario, Mendoza Plaza in the City of Mendoza, Córdoba Shopping Villa Cabrera in the City of Córdoba, Alto Comahue in the City of Neuquén and La Ribera Shopping in the City of Santa Fe. The Company’s stocks are traded in the Buenos Aires Stock Exchange (MERVAL: IRSA CP) and in United States of America’s NASDAQ (NASDAQ: IRSA CP). IRSA Propiedades Comerciales and its subsidiaries are hereinafter referred to jointly as "the Group". Our main shareholder is IRSA. These Unaudited Condensed Interim Consolidated Financial Statements have been approved by the Board of Directors to be issued on May 5, 2016. 2. Basis for the preparation of the Unaudited Condensed Interim Consolidated Financial Statements Basis for preparation The Unaudited Condensed Interim Consolidated Financial Statements have been prepared in accordance with IAS 34 “Interim Financial Reporting”. Furthermore, some additional issues were included as required by Law N° 19,550 and/or regulations of the CNV, including supplementary information provided in the last paragraph of section 1, Chapter III, Title IV of General Ruling 622/13. Such information is included in the Notes to these Unaudited Condensed Interim Consolidated Financial Statements, as admitted by the International Financial Reporting Standards (IFRS). These Unaudited Condensed Interim Consolidated Financial Statements should be read together with the annual consolidated financial statements of the Group as of June 30, 2015 prepared in accordance with IFRS. The Unaudited Condensed Interim Consolidated Financial Statements are presented in thousands of Argentine Pesos. 7 IRSA PROPIEDADES COMERCIALES S.A. Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except for shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 2. Basis for preparation of the Unaudited Condensed Interim Consolidated Financial Statements (Continued) The Unaudited Condensed Interim Consolidated Financial Statements corresponding to the nine-month periods ended March 31, 2016 and 2015 have not been audited. Management believes they include all necessary adjustments to present, fairly, profit or loss for each period. Profit or loss for the nine and three-month periods ended March 31, 2016 and 2015 do not necessarily reflect proportionally the Group’s profit or loss for the whole fiscal years. Significant Accounting Policies The accounting policies applied to the presentation of these Unaudited Condensed Interim Consolidated Financial Statements are consistent with those applied to the preparation of the information under IFRS as of June 30, 2015. Most significant accounting policies are described in Note 2 to the annual Consolidated Financial Statements. Use of estimates The preparation of financial statements at a certain date requires the Group's Management to make estimates and assessment affecting the amount of assets and liabilities recorded and contingent assets and liabilities disclosed at such date, as well as income and expenses recorded during the period. Actual results might differ from the estimates and assessments made at the date of preparation of these financial statements. In the preparation of these Unaudited Condensed Interim Consolidated Financial Statements, the significant judgments made by Management in applying the Group’s accounting policies and the main sources of uncertainty were the same as those applied by the Group to the preparation of the Annual Consolidated Financial Statements for the year ended June 30, 2015, except for changes in the income tax provision, provision for legal claims, provision for Director's fees, allowance for bad debts and for supplementary rental. Comparative information The comparative information as of June 30, 2015 and March 31, 2015 included in these Financial Statements arises from the Financial Statements as of such dates. Certain reclassifications of prior year information have been made to conform to the current period presentation. During the nine-month period ended March 31, 2016, there has been a devaluation of the Argentine peso in relation to the US Dollar and other currencies that accounted for approximately 62%. This situation affects the comparability of figures disclosed in these Financial Statements, arising mainly from the exchange rate impact on our revenues and costs of the “office and other” segment, and our assets and liabilities in foreign currency. 8 IRSA PROPIEDADES COMERCIALES S.A. Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except for shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 3. Seasonal effects on operations The operations of the Group’s shopping centers are subject to seasonal effects, which affect the level of sales recorded by tenants. During summer time (January and February), the tenants of shopping centers experience the lowest sales levels in comparison with the winter holidays (July) and during the period of Christmas’ Seasons (December) when they tend to record peaks of sales. Apparel stores generally change their collections during the spring and the fall, which impacts positively on shopping mall sales. Sale discounts at the end of each season also impact the business. As a consequence, a higher level of revenues is generally expected in shopping center operations during the second half of the year rather than the first. 4. Acquisitions and disposals Nine-month period ended March 31, 2016 Sale of units in Intercontinental Building On September 10, 2015, IRSA Propiedades Comerciales conveyed title to 5,963 square meters corresponding to seven office floors, 56 parking lots and 3 storage units in the Intercontinental Plaza building to a non-related party, with 7,159 square meters of the building being held by the Company. The amount of the transaction was Ps. 324.5 million, which has already been fully paid by the purchaser. The gross profit of the transaction amounted to Ps. 155.9 million. On February 2, 2016, IRSA Propiedades Comerciales conveyed title to 851 square meters corresponding to offices and 8 parking lots in the Intercontinental Plaza building to an unrelated party. The Company still holds 6,308 square meters in that building. The total amount of the transaction was Ps. 41.5 million, which has already fully paid by the purchaser. The gross profit of the transaction amounts to Ps. 19.7 million. Acquisition of the plot of land adjoining Shopping Alto Avellaneda On December 30, 2015, the Company signed a sales and purchase agreement –granting possession– for the acquisition of a plot of land of approximately 3,822 square meters located in the city of Avellaneda, Province of Buenos Aires, for a potential enlargement of the shopping center Alto Avellaneda. The transaction amounted to USD 2.0 million, out of which USD 1.3 million have been paid to date. The balance will be paid as follows: USD 0.2 million upon registration of the plan depicting the purchase object and USD 0.5 million upon delivery of the deed conveying title to the property. 9 IRSA PROPIEDADES COMERCIALES S.A. Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except for shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 5. Financial Risk Management and fair value estimates Financial risk The group’s diverse activities are exposed to a variety of financial risk: market risk (including foreign currency risk, interest rate risk and price risk) credit risk, liquidity risk and capital risk. These Unaudited Condensed Interim Consolidated Financial Statements do not include all the information and disclosures corresponding to financial risk management, consequently should be read together with the Annual Consolidated Financial Statements as of June 30, 2015. There have been no changes in the risk management or risk management policies applied by the Group since fiscal year end. Fair value estimates Since June 30, 2015 to the date of issuance of these Unaudited Condensed Interim Financial Statements, there have been no significant changes in business or economic circumstances affecting the fair value of the Company's financial assets or liabilities (either measured at fair value or amortized cost), except for what is mentioned in Note 2.4 Furthermore, there have been no transfers between the different hierarchies used to assess the fair value of the Company's financial instruments. 6. Segment reporting Segment information has been prepared and classified according to different types of businesses in which the Group operates. The Group´s Investment and Development Properties business is comprised of the following segments: · The “Shopping Center” Segment includes revenues related to the Group’s shopping center portfolio, mainly arising from the lease of the stores and other spaces in the shopping centers as well as from the services related thereto. · The “Office and others” Segment includes revenues related to the Group’s activity involving the lease of offices and other rental properties as well as from the services related thereto. · The “Sales and Developments” Segment includes revenues from sales of Undeveloped parcels of land and/or trading properties and those related to the development and maintenance thereof. This segment also includes the proceeds from the sale of investment properties. 10 IRSA PROPIEDADES COMERCIALES S.A. Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except for shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 6. Segment reporting (Continued) · The “Financial operations and others” Segment primarily includes the financial activities carried out by the associate Tarshop S.A. and the consumer financing residual operations of Apsamedia S.A. (currently merged into IRSA Propiedades Comerciales). The e-commerce activities conducted through the associate Avenida Inc. were also included until the first quarter of the fiscal year ended June 30, 2015. The Group’s Executive Board periodically reviews the results of operations and certain asset categories corresponding to these segments. The valuation criteria used in preparing this information are consistent with IFRS standards used for the preparation of the Consolidated Financial Statements, except for the investments in joint ventures: Nuevo Puerto Santa Fe S.A. (“NPSF”) and Quality Invest S.A., which are reported to the Group’s Executive Board, by applying the proportional consolidation method. Under this method the income/loss generated and assets, are reported in the income statement line-by-line rather than in a single item as required by IFRS. Management believes that the proportional consolidation method provides more useful information to understand the business return. Moreover, operating income from the joint venture Entertainment Holding S.A. is accounted for under the equity method. Management believes that, in this case, this method provides more adequate information for this type of investment, given its little significance and considering that it is a company without direct trade operations, where the main asset consists of an indirect interest of 25% in La Rural S.A In the last quarter of the fiscal year ended June 30, 2015, the Group has changed the presentation of the statement of comprehensive income which is reviewed by the CODM for purposes of assigning resources and assessing performance for the fiscal year for a better alignment with the current business vision and the metrics used to such end. These amendments affected the shopping centers and office and others segments. The information examined by the CODM does not include the amounts pertaining to building administration expenses and collective promotion funds from the statement of comprehensive income, and so does it exclude total recovered costs, as they are not analyzed to assess the operating performance of the segment. The CODM examines the net amount from these items (total surplus or deficit between building administration expenses and collective promotion funds and recoverable expenses). These revenues and costs are currently presented in the reconciliation of all segments and their related consolidated operating income. The amounts corresponding to the nine-month period ended March 31, 2015 have been retroactively adjusted to reflect these changes in segment information. The Group’s revenues for each of its reporting segments derive from a large and diverse client base and, therefore, there is no revenue concentration in any particular segment. 11 IRSA PROPIEDADES COMERCIALES S.A. Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except for shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 6. Segment reporting (Continued) Below is a summarized analysis of the lines of business of the Group for the nine-month periods ended March 31, 2016 and 2015: Nine months ended March 31, 2016 Urban properties Investments Total urban properties and investments Shopping Center Offices and others Sales and developments Financial operations and others Revenues Costs ) Gross Profit (loss) ) Gain from disposal of investment properties - - - General and administrative expenses ) ) ) - ) Selling expenses ) Other operating results, net ) - - - ) Profit (Loss) from Operations ) Share in profit / (loss) of associates and joint ventures - - ) ) Segment Profit (Loss) Before Financing and Taxation ) Nine months ended March 31, 2015 Urban properties Investments Total urban properties and investments Shopping Center Offices and others Sales and developments Financial operations and others Revenues 95 Costs ) Gross Profit 66 Gain from disposal of investment properties - - - General and administrative expenses ) ) - - ) Selling expenses ) Other operating results, net ) ) - ) Profit (Loss) from Operations ) Share in profit of associates and joint ventures - - Segment Profit (Loss) Before Financing and Taxation ) 12 IRSA PROPIEDADES COMERCIALES S.A. Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except for shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 6. Segment reporting (Continued) The following tables present a reconciliation between total operating income/loss as per the segment information and operating income/loss as per the statement of income. The adjustments are tied to the proportional consolidation of the abovementioned joint ventures. Nine months ended March 31, 2016 Total Segment Expenses and collective promotion funds adjustment Adjustment to share in profit / (loss) of joint ventures Adjustmentto intersegment eliminations Total as per Statement of Income Revenues ) - Costs ) ) - ) Gross Profit / (Loss) ) ) - Gain from disposal of investment properties - - - General and administrative expenses ) - 81 ) Selling expenses ) - - ) Other operating results, net ) - ) ) Profit / (Loss) from Operations ) ) - Share in (loss) / profit of associates and joint ventures ) - ) - ) Segment Profit / (Loss) Before Financing and Taxation ) ) - Nine months ended March 31, 2015 Total Segment Expenses and collective promotion funds adjustment Adjustment to share in profit / (loss) of joint ventures Adjustmentto intersegment eliminations Total as per Statement of Income Revenues ) - Costs ) ) - ) Gross Profit / (Loss) ) ) - Gain from disposal of investment properties - - General and administrative expenses ) - 81 ) Selling expenses ) - - ) Other operating results, net ) - ) ) Profit / (Loss) from Operations ) ) - Share in (loss) / profit of associates and joint ventures - - Segment Profit / (Loss) Before Financing and Taxation ) ) - 13 IRSA PROPIEDADES COMERCIALES S.A. Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except for shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 6. Segment reporting (Continued) The CODM regularly reviews the following categories of assets: investment properties; property, plant and equipment; trading properties; goodwill; rights to receive future units under barter agreements; inventories; investments in associates; and the investment in the Entertainment Holding S.A. joint venture. The aggregate of these assets is disclosed in these financial statements as “operating segment assets”. The measurement principles for the operating segment assets are based on the IFRS principles adopted in the preparation of the Consolidated Financial Statements, except for the Group’s share in assets of the joint ventures, Nuevo Puerto Santa Fe S.A. and Quality Invest S.A., which are all reported to the CODM under the proportional consolidation method. Under this method, each of the operating segment assets reported to the CODM includes the proportionate share of the Group in the same operating assets of these joint ventures. As an example, the investment properties amount reported to the CODM includes (i) the investment property balance as per the statement of financial position plus (ii) the Group’s share in the investment properties of these joint ventures. Under IFRS 11, the investment properties of these joint ventures are included together with all of the other joint ventures’ net assets in the single line item named “Investments in associates and joint ventures” in the statement of financial position. Assets are allocated to each segment based on the operations and/or their physical location. Assets and services exchanged between segments are calculated on the basis of market prices. Intercompany transactions between segments, if any, are eliminated. Group´s shopping centers, offices and other rental properties and trading properties are located in Argentina. Below is a detail of the Group's assets as per Segment Information for the periods ended March 31, 2016 and 2015: Period ended March 31, 2016 Urban properties Investments Shopping Center Offices and others Sales and developments Financial operations and other Total urban properties and investments Investment properties - Property, plant and equipment - - Trading properties - - - Goodwill - - Right to receive units("Barters") - - - Inventories - - - Investments in associates and joint ventures - - Operating assets 14 IRSA PROPIEDADES COMERCIALES S.A. Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except for shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 6. Segment reporting (Continued) Period ended March 31, 2015 Urban properties Investments Shopping Center Offices and others Sales and developments Financial operations and other Total urban properties and investments Investment properties - Property, plant and equipment - - Trading properties - - - Goodwill - - Right to receive units("Barters") - Inventories - - - Investments in associates and joint ventures - - Operating assets The total operating segment assets as per the segment information are reconciled to the total consolidated assets as per the statement of financial position as follows: March 31, March 31, Total operating segment assets as per segment information Less: Proportionate share in reportable operating segment assets of certain joint ventures (**) ) ) Plus: Investments in joint ventures (*) All other non-reportable assets Total Consolidated Assets as per the Statement of financial position (*) It represents the equity-accounted amount of those joint ventures, which were proportionately consolidated for segment information purposes. (**) Below is a detail of the proportionate share in assets by segment of joint ventures included in the information reported by segment: March 31, March 31, Investment properties Goodwill Property, plant and equipment Inventories Total proportionate share in assets by segment of joint ventures 15 IRSA PROPIEDADES COMERCIALES S.A. Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except for shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 7. Information about principal subsidiaries The Group conducts its business through several operating and holding subsidiaries. Below is the summarized financial information on subsidiaries with material non-controlling interests: Summarized statements of financial position PAMSA March 31, June 30, ASSETS Total Non-current assets Total currentassets TOTAL ASSETS LIABILITIES Total Non-current liabilities Total Current liabilities TOTAL LIABILITIES NET ASSETS Summarized statement of comprehensive income PAMSA March 31, March 31, Revenues Profit before income tax Income tax ) ) Profit for the period Total Comprehensive Income for the period Profit attributable to non-controlling interest Summarized statements of cash flows PAMSA March 31, March 31, Net cash generated from operating activities Net cash used in investing activities ) ) Net cash (used in) generated from financing activities ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Foreign exchange gain on cash and cash equivalents Cash and cash equivalents at period-end 16 IRSA PROPIEDADES COMERCIALES S.A. Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except for shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 7. Information about principal subsidiaries (Continued) The information above accounts for the amount before intercompany eliminations. Reconciliation of the summarized financial information presented with the carrying amount of the Group’s interest in subsidiaries with material non-controlling interests is as follows: PAMSA March 31, June 30, Net assets at the beginning of the period / year Profit for the period / year Dividends distribution - ) Net assets at period / year-end Net assets according to the ownership interest 80
